Exhibit 10.25
 
FIRST AMENDMENT TO THE LEASE
 
ROSEVILLE PROPERTIES MANAGEMENT COMPANY, INC., a Minnesota corporation, as agent
for Commers-Klodt, a Minnesota general partnership (“Landlord”) and
INTERNATIONAL TECHNIDYNE CORPORATION, a Delaware Corporation, (“Tenant”),
entered into a Commercial Lease (Lease) dated September 26, 2003 for the
premises located at 2640-2652 Patton Road, Roseville, Minnesota 55113,
consisting of approximately 35,040 square feet. This First Amendment shall be
effective as of January 1, 2009.
 
Both parties wish to amend this Lease as follows;
 

1.   LEASE TERM

 
Landlord and Tenant desire to hereby extend the Term of the Lease so that it
will now terminate on December 31, 2013. Section 1.1 of the Lease shall remain
in effect such that the first of two Renewal Terms, if exercised, shall follow
the Term of the Lease terminating on December 31, 2013.
 

2.   BASE RENT

 
Base Rent shall be based upon $8.60 per square foot with 2% annual increases
after the first year:
 

     
Months
 
Monthly Base Rent
 
January 1, 2009 — December 31, 2009
  $25,112.00 per month
January 1, 2010 — December 31, 2010
  $25,614.00 per month
January 1, 2011 — December 31, 2011
  $26,127.00 per month
January 1, 2012 — December 31, 2012
  $26,649.00 per month
January 1, 2013 — December 31, 2013
  $27,182.00 per month


 
All other terms, conditions and obligations outlined in the Lease and subsequent
Amendments remain in full force and effect.
 
AS AGREED BY:
 

      LESSOR:
  LESSEE:
ROSEVILLE PROPERTIES
  INTERNATIONAL TECHNIDYNE
MANAGEMENT COMPANY as agent
  CORPORATION
for Commers-Klodt    
       
-s- Mark E. Rancome [f51254f5125402.gif]

Signature
 
-s- Lawrence Cohen [f51254f5125403.gif]

Signature      
/s/  MARK E. RANCOME

Name (print)
 
/s/  LAWRENCE COHEN

Name (print)      
Vice President

Title
 
President

Title      
6-22-08

Date
 
June 18, 2008

Date



